Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The argument filed 10/21/2022 is acknowledged and has been entered.

3.	Claims 1-16 have been examined.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed 07/26/2022.

Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-7, 13 and 16 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clemmons et al. (US 20040213792, published on October 28, 2004, IDS) in view of Jamieson et al. (Blood (ASH Annual Meeting abstracts), Jan 2005, 106: 911A, IDS). 
Claims 1-7, 13 and 16 are herein drawn to a method for treating a human subject with myelodysplastic syndrome (MDS), the method comprising: administering to the human subject an antibody or a fragment thereof that specifically binds to CD47 of an MDS cell and prevents the CD47 from binding to a SIRPα receptor of a macrophage or a dendritic cell.
Clemmons et al. teach a method of treating a tumor in a subject in need thereof, comprising administering to said subject an IAP to SHPS-1 binding antagonist in an amount effective to treat said tumor; wherein said antagonist is an antibody; see entire document, e.g. claims 1-2 and 5, abstract, [0007-0009].  Clemmons et al. teach IAP is also known as CD47; see [0035]. Clemmons et al. teach the antibody is a monoclonal antibody, a humanized antibody or a chimeric antibody; see [0044]. Clemmons et al. teach the antibody is B6H12; see [0020]. Clemmons et al. teach dosage of administration; see [0067]. Clemmons et al. teach combination of a chemotherapeutic agent with the anti-IAP (CD47) antibody; see [0009].
Clemmons et al. do not expressly state the subject having myeloproliferative disorder.
However, this deficiency is remedied by Jamieson et al.
Jamieson et al. teach CD47 over-expression was associated with myeloproliferative disorder and acute myeloid leukemia (AML), and CD47 may represent a novel therapeutic target; see entire document, e.g. page 1. Jamieson et al. teach that CD47 is also the ligand for the macrophage inhibitory receptor signal regulatory protein (SIRPα) and thus, impairs macrophage-mediated phagocytosis; see page 1.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to treat myeloproliferative disorder comprising an anti-CD47 antibody. One would have been motivated to do so because Clemmons et al. teach a method of treating a tumor in a subject comprising an antibody that inhibits the binding of IAP (also known as CD47) to SHPS-1 (also known as SIRPα); Jamieson et al. teach CD47 over-expression was associated with myeloproliferative disorder and acute myeloid leukemia, and CD47 may represent a novel therapeutic target. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to treat myeloproliferative disorder or acute myeloid leukemia comprising an anti-CD47 antibody, because CD47 may represent a novel therapeutic target in myeloproliferative disorder and acute myeloid leukemia as taught by Jamieson et al.

The Applicant’s arguments:
1)	The Examples of Clemmons, which are conducted on a muscle cell line (SMC).
2)	Jamieson, at best, demonstrates that CD47 is overexpressed in AML.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
As to 1) above, a muscle cell line of Clemmons et al. is one embodiment, Clemmons et al. also teach a method of treating a tumor in a subject in need thereof, comprising administering to said subject an IAP (also known as CD47) to SHPS-1 (also known as SIRPα) binding antagonist in an amount effective to treat said tumor; wherein said antagonist is an antibody; see claims 1-2 and 5, [0007-0009].
As to 2) above, Jamieson et al. teach CD47 over-expression was associated with myeloproliferative disorder (also known as myelodysplastic syndrome). 
	It is well known that MDS and AML, which are both myeloid hyperproliferative conditions, are very closely related, where about 30% of MDS patients progress to AML (see page 6 of Remarks on 03/11/2021 of parent Application No. 16/738913).
	Given that Jamieson et al. teach CD47 over-expression was associated with myeloproliferative disorder/myelodysplastic syndrome, Clemmons et al. teach a method of treating a tumor in a subject in need thereof, comprising administering to said subject a CD47 to SIRPα binding antagonist in an amount effective to treat said tumor. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to arrive the claimed invention.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

1).	Claims 1-7 and 11-16 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 17-32 of copending Application No. 17/000063.
2).	Claims 1-8, 11-13 and 16 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of copending Application No. 17/736896.
3).	Claims 1-16 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of copending Application No. 17/736874.
4).	Claims 1, 6-7 and 16 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of copending Application No. 17/734904.
5).	Claims 1 and 13 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 and 21 of copending Application No. 17/468265.
6).	Claims 1, 6-7 and 16 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 17/401046.
7).	Claims 1 and 11-12 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 13-20 of copending Application No. 17/224722.
8).	Claims 1, 6-7 and 16 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 6, 9, 12-13, 17-18, 23, 25, 50, 53, 56-61 and 86 of copending Application No. 17/072681.

The Applicant’s arguments:
Terminal disclaimers would be premature. Should any of those applications advance to issue, Applicant will revisit the filing of a terminal disclaimer as to any issued patent.

Response to Arguments
Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
Applicant has not filled an appropriate terminal disclaimer or overcome the rejection by a specific amendment or argument; thus, the rejections are maintained for the reasons of record.

Conclusion
9.	No claim is allowed.

10.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642